DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 5, 7, 9 – 11, 13, 16 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mishra et al. (US PAP 2019/0318204).
As per claims 1, 7, 13, Mishra et al. teach a method/device, comprising: 
receiving, by a device, historical data and real-time data associated with a troubleshooting service (“generate grouping and/or dependencies of the open tickets based on files associated with previous tickets (e.g., tickets from a previous project or a previous phase of the same project, resolved tickets, closed tickets, earlier tickets from the same project phase, historical tickets, etc.)…the open tickets can pertain encountered issues that encompass output errors and/or observed problems with the software implementation”; paragraphs 18, 27), 
wherein the historical data includes information relating to a set of historical issues, a set of historical actions associated with the set of historical issues, and a set of historical resolutions associated with the set of historical issues (“generate grouping and/or dependencies of the open tickets based on files associated with previous tickets (e.g., tickets from a previous project or a previous phase of the same project, resolved tickets, closed tickets, earlier tickets from the same project phase, historical tickets, etc.)”; paragraph 18), and 
wherein the real-time data includes information relating to an unresolved issue and a prior action performed in connection with the unresolved issue (“determine a degree to which the open tickets are similar to one another based on their probabilistic relationship to the files associated with previous tickets (e.g., past tickets, closed tickets, resolved tickets, etc.)”; paragraph 76); 
identifying, by the device and using a machine learning model, an optimal resolution based on the historical data and the real-time data (“determines the probabilities based on a likelihood of whether the files pertain to a solution and/or resolution associated with the open tickets.”; paragraph 30), 
wherein the machine learning model is trained to identify one of the set of historical issues related to the unresolved issue, and identify the optimal resolution based on one of the set of historical resolutions associated with the one of the set of historical issues (“the machine learning model processor  determines the probabilities based on a likelihood of whether the files pertain to a solution and/or resolution associated with the open tickets. Additionally or alternatively, the machine learning model processor 435 determines a probability of a relationship (e.g., a degree of relevancy) of the previous tickets in relationship to the open tickets based on the application of the trained machine learning model”; paragraph 30);
identifying, by the device and using a graph analytics model, an optimal action to be performed based on the unresolved issue and the optimal resolution (paragraph 22, see fig.2), 
wherein the graph analytics model is trained to generate a set of paths of actions between the unresolved issue and the optimal resolution based on the historical data, identify an optimal path of actions based on respective numbers of actions associated with the set of paths, and identify the optimal action based on the optimal path and the prior action (“A curve 202 corresponds to a number of tickets of created/generated issues and a curve 204 corresponds to a number of tickets of resolved issues. Further, a curve 210 corresponds to a number of open and/or unresolved tickets…the machine learning model processor 435 determines the probabilities based on a likelihood of whether the files pertain to a solution and/or resolution associated with the open tickets. Additionally or alternatively, the machine learning model processor 435 determines a probability of a relationship (e.g., a degree of relevancy) of the previous tickets in relationship to the open tickets based on the application of the trained machine learning model”; paragraphs 22, 30, see fig.2); and 
causing, by the device, the optimal action to be performed and one or more of the machine learning model or the graph analytics model to be updated based on the real-time data (“training of an updated model can be triggered using the feedback and an updated training data set, hyperparameters, etc., to generate an updated, deployed model”; paragraph 46).

As per claims 3, 9, 16, Mishra et al. further disclose identifying the optimal action comprises: identifying, using the graph analytics model, the optimal path of actions, wherein the graph analytics model is trained to generate the set of paths of actions between the unresolved issue and the optimal resolution based on the historical data, determine the respective numbers of actions associated with the set of paths, identify one of the set of paths having a least number of actions as the optimal path of actions, and identify the optimal action based on the optimal path and the prior action (“A curve 202 corresponds to a number of tickets of created/generated issues and a curve 204 corresponds to a number of tickets of resolved issues. Further, a curve 210 corresponds to a number of open and/or unresolved tickets…the machine learning model processor 435 determines the probabilities based on a likelihood of whether the files pertain to a solution and/or resolution associated with the open tickets. Additionally or alternatively, the machine learning model processor 435 determines a probability of a relationship (e.g., a degree of relevancy) of the previous tickets in relationship to the open tickets based on the application of the trained machine learning model”; paragraphs 22, 30, see fig.2).

As per claims 4, 17, Mishra et al. further disclose causing the optimal action to be performed comprises: generating a recommendation to perform the optimal action (“In particular, the second value can be assigned to any tickets that are associated with a resolution (e.g., a successful resolution to a problem, etc.).”; paragraphs 44, 65). 

As per claims 5, 18, Mishra et al. further disclose causing the optimal action to be performed comprises: controlling one or more network devices to perform the optimal action (“the model is deployed for use as an executable construct that processes an input and provides an output based on the network of nodes and connections defined in the model.”; paragraph 44).

As per claim 10, Mishra et al. further disclose when identifying the optimal action, are configured to: identify a sequence of actions based on the optimal path; and identify an action that follows the prior action in the sequence of actions as the optimal action(“the model is deployed for use as an executable construct that processes an input and provides an output based on the network of nodes and connections defined in the model… In particular, the second value can be assigned to any tickets that are associated with a resolution (e.g., a successful resolution to a problem, etc.).”; paragraphs 44, 65).

As per claims 11,19, Mishra et al. further disclose receiving feedback data relating to an efficacy of the optimal action in resolving the unresolved issue; and update one or more of the machine learning model or the graph analytics model based on the feedback data (“training of an updated model can be triggered using the feedback and an updated training data set, hyperparameters, etc., to generate an updated, deployed model”; paragraph 46).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US PAP 2019/0318204) in view of Rath (US PAP 2021/0014136).
As per claims 2, 8, 15, Mishra et al. further disclose identifying, using a machine learning model, the optimal resolution, wherein the machine learning model is trained to identify the one of the set of historical issues similar to the unresolved issue, identify the set of historical actions and the set of historical resolutions associated with the one of the set of historical issues associated with the unresolved issue, and identify the optimal resolution from the set of historical resolutions based on a correspondence between the set of historical actions and the prior action (“generate grouping and/or dependencies of the open tickets based on files associated with previous tickets (e.g., tickets from a previous project or a previous phase of the same project, resolved tickets, closed tickets, earlier tickets from the same project phase, historical tickets, etc.)… determine a degree to which the open tickets are similar to one another based on their probabilistic relationship to the files associated with previous tickets (e.g., past tickets, closed tickets, resolved tickets, etc.)”; paragraphs 18, 76).
However, Rath does not specifically teach a random forest machine learning model.
Rath discloses the training support tickets assignment system can learn a representation of the internal mathematical operations as outlined above, such as by using decision trees, random forests (paragraph 79).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a random forest machine learning model as taught by Rath in Mishra et al., so that tickets are more likely to be successfully resolved when assigned to a support agent (paragraph 33).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US PAP 2019/0318204) in view of Rane (US Patent 11,140,738).
As per claim 14, Mishra et al. do not specifically teach receive the historical data as a set of records associated with a network troubleshooting service, wherein the set of historical issues includes information relating to one or more of a network device issue or a network connectivity issue, and wherein the set of historical resolutions includes information relating to one or more of a resolution via a remote service, a resolution via a device replacement, or a resolution via on-site service.
Rane discloses the remote system 110 may learn patterns associated with connectivity issues to be able to predict and forecast potential losses of connectivity, or when the connectivity may fall below a threshold. In some instances, the remote system 110, such as the device status component 226 or the device selection component 230 may receive feedback to determine what recommendations resolved the connectivity issues and/or what recommendations did not resolve the connectivity issues. This feedback loop may be used by the remote system 110 in future instances when diagnosing connectivity issues, providing recommendations, and/or troubleshooting connectivity issues (col.17, lines 27 – 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to detect network connectivity issue as taught by Rane in Mishra et al., that would help resolve issues associated with network connectivity (Abstract).

Allowable Subject Matter
Claims 6, 12, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 6, 12, 20, the prior art made of record does not teach or suggest determining an inconsistency between one or more of the unresolved issue, the prior action, a response to the optimal action, or the historical data; and identifying, using a long short-term memory model, a subsequent action to be performed based on determining the inconsistency, wherein the long short-term memory model is trained to receive the historical data, identify one of the set of historical issues associated with the unresolved issue, identify the set of historical actions associated with the one of the set of historical issues, determine respective frequencies of the set of historical actions, and identify the subsequent action based on the respective frequencies of the set of historical actions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sirois teaches an electronic problem solving board based on status of a resolution of each of previous problems.  Arzani et al. teach automated generation of machine learning models for network evaluation.  Ellison et al. dataset artificial intelligence techniques to improve customer service.  Zhang et al. teach model-based routing and prioritization of customer support tickets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658